        Case 1:20-mj-00219-GMH Document 1-1 Filed 10/29/20 Page 1 of 5




                                 STATEMENT OF FACTS
        1.       Between October 26, 2020, and October 27, 2020, Romeo Francisco Ramirez
(Defendant Ramirez), Vincent Lee Alston (Defendant Alston), Christian Santay-Rosales
(Defendant Santay-Rosales), and Diego Rigoberto Lopez (Defendant Lopez), jointly participated
in a series of armed carjackings in the District of Columbia and the State of Maryland.

         2.     On October 26, 2020, at approximately 1:55 pm (1355 hours), the victim was
sitting in a 2017 Porsche Macan, with Maryland Tags 7EA6687 at 5201 Upton Terrace NW,
Washington, DC. Defendants Santay-Rosales and another person drove up to the location in a
white sedan, and Defendant Santay-Rosales exited the sedan, brandished a black handgun, and
demanded that the victim exit the vehicle. The victim exited the vehicle but kept the vehicle’s
key fob in his pocket. Defendant Santay-Rosales then fled in the Porsche Macan, followed by
another person who was driving the white sedan. The Porsche was recovered approximately 15
min. later in front of 1415 Wisconsin Ave NW, Washington, DC. Approximately three blocks
from 2820 O Street NW, Washington, DC. The victim identified the suspect with the handgun as
a Hispanic male, approximately 20-25 years old, 5’9” in height, medium build, wearing a black
shirt, black pants, a black facemask, and medium complexion with dark curly hair. Based on that
description your affiant has identified the perpetrator as Defendant Santay-Rosales.

        3.     On October 26, 2020, at approximately 2:24 pm (1424 hours) a black 2020
Volkswagen Tiguan, with Maryland Temp Tags T0169250, was parked in front of 2820 O Street
NW, Washington, DC. The driver (Victim-1) noticed a light colored Toyota Camry sedan pull up
and block him in. Defendant Santay Rosales exited the passenger seat of the Camry and pointed
a black handgun at the victim and ordered the victim out of the car. Victim 1, Victim 1’s father
(Victim 2), and Victim 1’s children (Victims 3 and 4) exited the vehicle, and Defendant Santay-
Rosales got into the vehicle and fled the area, followed by another person in the light colored
Toyota Camry. One of Victim 1’s credit cards was inside the vehicle. Shortly after the
carjacking, Victim 1 began receiving notifications of fraudulent charges on the card in the
vicinity of Mount Rainer, Maryland. Volkswagen was able to track the vehicle to the parking lot
of 5705 Cypress Creek Drive, Chillum, Maryland, and that the vehicle had been stationary since
5:45 pm (1745 hours) on October 26, 2020. The vehicle was recovered by Law Enforcement at
7:20 pm (1920 hours) on October 26, 2020. The victim identified the suspect with the handgun
as a Hispanic male, with dark curly hair, thin to medium build, with a black handgun.

       4.       On October 26, 2020 at approximately 3:16 pm (1516 hours), Defendants Santay-
Rosales and Ramirez were captured on video surveillance using a credit card stolen during the
carjacking at 2820 O Street NW to make a purchase at the DC Mini Mart located at 2319
Varnum Street, Mount Rainer, Maryland.
         Case 1:20-mj-00219-GMH Document 1-1 Filed 10/29/20 Page 2 of 5




Defendant Ramirez is identified based on the picture of his face in the surveillance video as
compared with the picture of his face at his arrest, as well as the fact that he is wearing a long
sleeved black shirt in both photographs. Defendant Santay-Rosales is identified based on the
photographs of his face in the surveillance video as compared with the picture of his face at his
arrest, as well as the fact that MPD documented that he was wearing torn jeans and a black
hooded shirt when he was arrested. Video surveillance from the DC Mini Mart’s parking lot
shows the stolen, black 2020 Volkswagen Tiguan parked in the lot while Defendants Santay-
Rosales and Ramirez made the purchase.


        5.      On October 26, 2020 at approximately 5:04 pm (1704 hrs), a black 2017
Mercedes-Benz GLC 300 Coupe with DC Tags GB 9839, was parked outside a grocery store at
3809 12th Street NE, Washington, DC. As the victim exited the Mercedes to enter the grocery
store, a gray sedan with DC Tags GC 2484, came speeding up behind the victim. Defendant
Ramirez exited the front passenger seat of the Toyota sedan, produced a black handgun, and
         Case 1:20-mj-00219-GMH Document 1-1 Filed 10/29/20 Page 3 of 5




demanded the keys to the victim’s car. Defendant Santay-Rosales then exited the Toyota sedan
and stood with Defendant Lopez. The victim tossed his keys to Defendant Ramirez and turned to
walk into the grocery store. Defendants Rarirez and Santay-Rosales entered the Mercedes and
fled the parking lot followed by other individuals in the gray Toyota sedan. The victim identified
the subjects as a Hispanic male, white T-shirt, black vest or hoodie, possibly in his 20’s, black
hair, black mustache, 5’08”-5’09”, 150 lbs, with a black handgun, and a Hispanic male, 6’01”,
slim build, 180 lbs, with a black puffy coat and a hood. Based on that description, your affiant
has identified the perpetrators as Defendants Ramirez and Santay-Rosales. Latent fingerprint
evidence puts Defendant Ramirez inside the Mercedes-Benz GLC 300 Coupe, and as stated
below Defendant Santay-Rosales was arrested following a car chase involving the Mercedes-
Benz GLC 300 Coupe.

        6.      On October 26, 2020, at approximately 6:19 pm (1819 hours), the owner of a
2018 Volvo T5 was sitting in his vehicle on Franklin Street NE, Washington, DC, (just east of
17th Street NE), when he was approached by Defendants Ramirez and Santay-Rosales.
Defendant Ramirez brandished a black, semi-automatic hand gun and demanded that the victim
get out of the car. The victim got out of the car as the subjects entered his vehicle. The subjects
could not find the keys to the vehicle so the victim fled the area and called 911. Upon return to
his vehicle the victim noted that his brown Coach wallet with his DC Driver’s License and
miscellaneous credit cards were stolen from the vehicle. The victim described the suspects as a
Hispanic Male, 5’08”-5’09” in height, wearing a black hoodie sweatshirt, black pants, with a
facemask, approximately 165 pounds, about 18-23 years old, with a black semi-automatic pistol,
and an 18-23 year male old wearing a black hoodie and slightly heavier than the first subject.
Based on that description, your affiant has identified the perpetrators as Defendants Ramirez and
Santay-Rosales. As noted below, Defendant Santay-Rosales was arrested after a stolen 2017
Mercedes-Benz GLC 300 Coupe crashed during a police chase. The victim’s DC Driver’s
License was recovered on the ground near the crashed Mercedes-Benz. As noted below items
stolen from the Volvo T5 were recovered following a police chase in which law enforcement
officers recovered Defendant Ramirez’s driver license which he dropped during a foot chase.

         7.     On October 26, 2020, at approximately 6:41 pm (1841 hours), the owner of a
black Infiniti QX60 SUV bearing DC tag GC 9176 was parking the vehicle on the 1300 block of
Parkwood Pl NW, Washington, DC, (directly to the side of 3517 14th Street NW). Defendant
Ramirez and other individuals pulled up next to the Infinity in a black 2017 Mercedez-Benz
GLC 300 Coupe, blocking it in. Defendant Ramirez exited the vehicle and pointed a black
handgun at the driver (Victim 1) and stated “get the fuck out of the car.” Victim 1 told
Defendant Ramirez to take the car and told the three children in the backseat (Victims 2, 3, and
4) to exit the vehicle. Defendants Ramirez and another suspect entered the Infinity and fled, and
the other individuals fled in the Mercedes-Benz GLC 300 Coupe. The victim described the
subject with the firearm as a Hispanic male, wearing a black jacket, possibly Northface, a black
shirt, black hoodie, black pants, and black facemask, with short hair. Based on that description,
your affiant has identified Defendant Ramirez as the individual with the firearm.
         Case 1:20-mj-00219-GMH Document 1-1 Filed 10/29/20 Page 4 of 5




        8.     On October 26, 2020 at approximately 6:50 pm (1850 hours), Defendant Ramirez
and another individual, driving a stolen black Infiniti QX60 SUV, parked alongside a silver
Subaru Cross Trek DC tag FZ 2662, that was parked at Rock Creek Park Picnic Grove 2, Beach
Drive NW, Washington, DC. Defendant Ramirez approached the driver of the Subaru,
brandished a handgun, and ordered the driver out of the car. When the driver of the Subaru
asked if he could keep his phone to call for help, Defendant Ramirez grabbed the phone and
threw it. Defendant Ramirez and the other suspect then entered the Subaru, leaving the Infinity
behind, and drove off. At the exit to Rock Creek Park Picnic Grove 2, Defendant Ramirez
rendezvoused with a black Mercedes-Benz GLC 300 Coupe, and drove off together in the same
direction. The victim described the subjects as a Hispanic male, wearing a black jacket, possibly
Northface, a black shirt, black hoodie, black pants, and black facemask, with short hair holding a
black handgun. Based on that description, your affiant has identified the perpetrator as
Defendant Ramirez.

         9.      On October 26, 2020, at approximately 7:01 pm (1901 hours), Law Enforcement
was canvassing the area in response to the carjacking earlier in the day of a black 2017
Mercedes-Bens GLC 300 Coupe with DC Tags GB 9839. The black Mercedes was observed by
Law Enforcement and was noted to be occupied by two individuals. When the driver of the
Mercedes noticed Law Enforcement he fled in the vehicle at a high rate of speed, ignoring red
lights, stop signs, and driving on the wrong side of the road. The driver of the vehicle lost control
of the vehicle and flipped it over with all four wheels pointed toward the sky. The Mercedes was
seen with a silver Subaru Cross Trek prior to fleeing from Law Enforcement. After the vehicle
flipped, one of the occupants fled the area on foot and was apprehended by Law Enforcement
after a brief chase. He was identified as Christian Santay-Rosales. Defendant Santay Rosales
complained of injury to the ribs and was admitted to the hospital. The second subject was found
inside the vehicle and suffering from multiple injuries. He was identified as Diego Rigoberto
Lopez. Defendant Lopez and was admitted to the hospital after suffering injuries to his left leg
as a result of the car crash, along with other injuries.

        10.     On October 26, 2020, at approximately 8:45 pm (2045 hours), Law Enforcement
observed a silver Subaru Cross Trek bearing DC Tags FZ 2662 parked at the Crown Gas Station
located at 3011 Martin Luther King Jr. Avenue SE, Washington, DC. Defendant Ramirez exited
the Gas Station and entered the driver’s side door of the Subaru. A United States Park Police
Officer had a clear view into the Subaru and saw a male and a female with no facial coverings.
That officer later reviewed photographs of the suspects and identified Defendant Ramirez as the
male who was driving the Subaru. After a brief chase by vehicle and then on foot, the passenger
– R.M.T., a minor female – was arrested and identified. Defendant Ramirez was observed fleeing
on foot with a gun in his hand. A search of the area where the driver fled discovered a brown
wallet on the ground containing the Washington, DC Driver’s License of Romeo Francisco
Ramirez. Officers also recovered one Bank of America Card, one Wells Fargo Card, one
GameStop Card, and one Blue Cross Blue Shield Card, all of which had been stolen during the
carjacking of the 2018 Volvo T5 from Franklin Street NE, Washington, D.C.
        Case 1:20-mj-00219-GMH Document 1-1 Filed 10/29/20 Page 5 of 5




       11.      On October 27, 2020, at approximately 1:25 am (0125 hours) the owner of a 2019
Kia Optima with Maryland License Plate number 3DY3711 was sitting in his vehicle in the
driveway of a residence at 131 Maryland Park Drive, Capitol Heights, Maryland. Defendant
Ramirez approached the victim, brandished, a black handgun, and ordered the victim out of the
car. Defendant Ramirez then demanded the victim’s wallet, keys, and phone, and patted the
victim down looking for other valuables. Defendants Ramirez and Alston then entered the
vehicle with a third person, a minor female, and fled.

        12.    On or about October 27, 2020, officers of the Metropolitan Police Department and
the Prince George’s County, Maryland Police Department located the stolen 2019 Kia Optima
with Maryland License Plate number 3DY3711 at 2066 Douglas Place SE Washington, D.C.
20020. When the officers arrived on the scene, Defendant Ramirez was seated in the driver’s
seat, Defendant Alston was seated in the front passenger seat, and T.R.A. was seated in the rear
passenger compartment. Search incident to arrest, officers discovered a Springfield Armory,
model XD9 semi-automatic 9mm handgun fully loaded with one round in the chamber and 16
rounds in a high-capacity magazine in the vehicle. Defendant Ramirez was taken to the owner of
the Kia Optima for a show-up identification, and the owner positively identified Defendant
Ramirez as the man who pointed the gun at him. Subsequent to his arrest, Defendant Alston
waived his Miranda rights and admitted that he participated in the carjacking of the Kia Optima
and that Defendant Ramirez had brandished a firearm.




                                                    ________________________________
                                                    Special Agent Robert Graves
                                                    Federal Bureau of Investigation

        Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 29th day of October, 2020.
                                                                               G. Michael Harvey
                                                                               2020.10.29 16:27:50 -04'00'
                                                    ___________________________________
                                                    G. MICHAEL HARVEY
                                                    United States Magistrate Judge
